Case: 13-40546      Document: 00512666173         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40546
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDGAR RODRIGUEZ-BALVANEDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:12-CR-1025-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Edgar Rodriguez-Balvaneda
raises an argument that he concedes is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that knowledge
of drug type and quantity is not an element of the offense under 21 U.S.C.
§ 841. Accordingly, Rodriguez-Balvaneda’s unopposed motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.